The appeals are from (1) an order of protection of the Family Court, Nassau County, entered October 27, 1978, which, inter alia, directed the appellant not to engage in any acts of disorderly conduct towards the petitioner and (2) a further order (appeal by permission) of the same court, entered December 28, 1978, which denied appellant’s motion to vacate the order of protection. Orders affirmed, without costs or disbursements. The parties should dispose of their matrimonial difficulties in the pending Supreme Court action. Mollen, P. J., Hopkins, Titone, O’Connor and Shapiro, JJ., concur.